At the May, 1937, term of the circuit court of Dallas county, the grand jury returned an indictment against the above-named appellants charging them jointly with the offense of murder in the first degree; specifically, that they unlawfully, and with malice aforethought, killed Rufus Jackson by striking him with an automobile crank, or by striking him with some other hard weapon, a better description of which weapon is to the grand jury unknown.
The record discloses that the two defendants were duly and legally arraigned on September 8, 1937, and that each of them interposed the dual pleas of "not guilty," and "not guilty by reason of insanity." *Page 163 
All necessary orders setting the case for trial, drawing a special venire, etc., were duly and legally made, and on the date set for the trial, to wit, September 14, 1937, the defendants were put to trial jointly upon said indictment, no severance having been demanded.
The trial resulted in the conviction of both of the defendants of the offense of murder in the second degree, and the jury fixed their punishment at imprisonment of each of them for a term of 15 years. In accordance with the verdict of the jury the trial court formally sentenced each defendant to the penitentiary for the term of 15 years, and duly and legally pronounced and entered judgment of conviction upon both defendants. From which judgment this appeal was taken.
The judgment of conviction aforesaid will stand affirmed, there being no error apparent on the record upon which this appeal is predicated.
Affirmed.